
	

114 S2969 IS: Disaster Management Act of 2016
U.S. Senate
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2969
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2016
			Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require the Administrator of the Federal Emergency Management Agency to conduct a comprehensive
			 study relating to disaster costs and losses, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Disaster Management Act of 2016.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Agency.
 (2)AgencyThe term Agency means the Federal Emergency Management Agency. (3)National Advisory CouncilThe term National Advisory Council means the National Advisory Council of the Agency.
			3.Comprehensive study of disaster losses and Federal disaster assistance
 (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator shall commence, acting through the National Advisory Council, a comprehensive study relating to disaster losses and Federal disaster assistance.
 (b)Additional membershipFor the purposes of the comprehensive study required under subsection (a), as soon as practicable after the date of enactment of this Act, the Administrator shall ensure the National Advisory Council includes the following members:
 (1)Individuals who have the requisite technical knowledge and expertise on issues related to disaster costs and losses.
 (2)Representatives of the insurance industry. (3)Experts in and representatives of the construction and building industry.
 (4)Individuals nominated by national organizations representing State and local governments and personnel.
 (5)Academic experts. (6)Representatives of the private industry, such as vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for emergency management services.
 (7)Other members, as the Administrator considers appropriate. (c)Consultation with nonmembersFor the purposes of the comprehensive study required under subsection (a), the National Advisory Council shall consult with other relevant agencies and entities that are not represented on the National Advisory Council to consider research, data, findings, recommendations, innovative technologies and developments, including—
 (1)entities engaged in federally funded research; and (2)academic institutions engaged in relevant work and research.
 (d)Study requirementsNot later than 120 days after the date of enactment of this Act, the National Advisory Council shall convene to evaluate disaster losses and Federal disaster assistance, including consideration of the following:
 (1)Trends and contributing factorsAn assessment of trends, and factors contributing to such trends, in disaster costs and losses and Federal disaster assistance, including the following:
 (A)Loss of life and injury. (B)Property damage and other costs to individuals, the private sector, and each level of government.
 (C)Presidentially declared disasters. (D)Disaster assistance available from all Federal sources.
 (2)Disaster roles and responsibilityFundamental principles that drive national disaster assistance decisionmaking, including the appropriate roles for each level of government, the private sector, and individuals.
 (e)RecommendationsThe National Advisory Council shall develop recommendations to reduce disaster costs and losses in the United States and to more efficiently and effectively deliver Federal disaster assistance, including consideration of the following:
 (1)Actions to enhance national disaster assistance decisionmaking. (2)Incentives, including tax incentives, to reduce disaster costs and losses and promote a more efficient and effective use of Federal disaster assistance.
 (3)Legislative proposals, including proposals for implementing the recommendations in the report compiled pursuant to the requirement in section 1111 of the Sandy Recovery Improvement Act of 2013 (Public Law 113–2; 127 Stat. 49).
 (4)Legal, societal, geographic, technological, and other challenges to implementation of recommendations.
 (5)Projected dollar savings and efficiencies, including measures of effectiveness, from recommendations.
 (f)Report to Administrator and CongressNot later than 1 year after the National Advisory Council convenes under subsection (d), the National Advisory Council shall submit a report containing the data, analysis, and recommendations developed under subsections (d) and (e) to—
 (1)the Administrator; (2)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (3)the Committee on Homeland Security and Governmental Affairs of the Senate. (g)Availability of informationThe Administrator shall make the data collected pursuant to this section publically available on the website of the Agency.
			4.Action plan to improve field operations
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes an action plan to improve field operations after a major disaster or emergency declaration by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191).
 (b)RequirementsThe report required in subsection (a) shall, at a minimum, include a plan with milestones and implementation timeframes, to address the following:
 (1)Improving the consistency of grant program guidance, including oral and written guidance, provided to applicants and potential applicants.
 (2)Enhancing record maintenance throughout the lifecycle of a disaster, including the maintenance and transfer of documents during staff transitions.
 (3)Improving technical and other support provided to applicants and grantees to reduce their administrative burden and management costs.
 (4)Implementing new technologies to educate and assist applicants, and continuously inform applicants on the status of their disaster assistance applications and projects.
				5.Simplified procedure pilot
 (a)Pilot programNot later than 120 days after the enactment of this Act, the Administrator shall establish a pilot program that increases the simplified procedure threshold established under section 422 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189) for the purpose of determining whether such increase can facilitate a more efficient and effective delivery of assistance, without sacrificing oversight capabilities, for a major disaster or emergency declaration by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191).
 (b)Increase thresholdFor emergency assistance and major disasters subject to the pilot program established under subsection (a), the simplified procedure threshold, as established under section 422 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189), shall increase to not less than $500,000 and not more than $1,000,000.
 (c)Eligible declarationsA major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191) may be eligible for the pilot program established under subsection (a) if the declaration is made after the date of enactment of this Act.
 (d)ReviewThe President, acting through the Administrator, shall— (1)review the results of the pilot program established in subsection (a) and determine whether the increase in the simplified procedure threshold facilitated a more efficient and effective delivery of assistance, without sacrificing oversight capabilities, for a major disaster or emergency declaration under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191); and
 (2)not later than January 31, 2020, report the results of the review required in paragraph (1) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
				(e)Sunset
 (1)In generalExcept as provided in paragraph (2), a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191) shall not be eligible for the pilot program established under subsection (a) if the declaration is made after January 31, 2020.
 (2)ExceptionIf the Administrator, based on the review conducted under subsection (d), determines that an increase in the simplified procedure threshold can facilitate a more efficient and effective delivery of assistance for emergencies and major disasters, the date in paragraph (1) may be extended to April 30, 2020, for the purpose of promulgating regulations to increase the simplified procedure threshold.
 (f)Technical and conforming amendmentSection 422(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189(b)) is amended by striking paragraph (3) and inserting the following:
				
 (3)ReviewNot later than January 31, 2020, and every 3 years thereafter, the President, acting through the Administrator, shall review the threshold for eligibility under this section..
 (g)Applicability of other lawIn carrying out this section, the Administrator shall not be subject to the requirements of— (1)section 553 of title 5, United States Code;
 (2)chapter 6 of title 5, United States Code; or (3)subchapter I of chapter 35 of title 44, United States Code.
				6.Management costs pilot
 (a)Pilot programNot later than 120 days after the date of enactment of this Act, the Administrator shall establish a pilot program that modifies the management cost rates established under section 324 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b) for the purpose of determining whether such modifications can facilitate a more efficient and effective administration of disaster assistance grants for a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191).
 (b)Specific management costsFor grantees and subgrantees subject to the pilot program established under subsection (a), the Administrator shall provide the following percentage rates, in addition to the eligible project costs, to cover direct and indirect costs of administering the following programs:
 (1)Hazard mitigationA grantee under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) may be reimbursed not more than 15 percent of the total amount of the grant award under such section 404, of which not more than 10 percent may be used by the grantee and not more than 5 percent may be used by the subgrantee for such costs.
 (2)Public assistanceA grantee under sections 403, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173, or 5192) may be reimbursed not more than 10 percent of the total award amount under such section 403, 406, 407, or 502, of which not more than 6 percent may be used by the grantee and not more than 4 percent may be used by the subgrantee for such costs.
 (c)Eligible declarationsA major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191) may be eligible for the pilot program established under subsection (a) if the declaration is made after the date of enactment of this Act.
 (d)ReviewThe President, acting through the Administrator, shall— (1)review the results of the pilot program established under subsection (a) and determine whether the modifications to the management cost rates in subsection (b) facilitated a more efficient and effective administration of disaster assistance grants for a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191); and
 (2)not later than January 31, 2020, report the results of the review required under paragraph (1) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
				(e)Sunset
 (1)In generalExcept as provided in paragraph (2), a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191) shall not be eligible for the pilot program established under subsection (a) if the declaration is made after January 31, 2020.
 (2)ExceptionIf the Administrator, based on the review conducted under subsection (d), determines that the modifications to management cost rates in subsection (b) can facilitate a more efficient and effective administration of disaster assistance grants for a major disaster or emergency declared by the President under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191), the date in paragraph (1) may be extended to April 30, 2020, for the purpose of promulgating regulations to modify management cost rates.
 (f)Technical and conforming amendmentSection 324(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b(a)) is amended by striking any administrative expense, and any other expense not directly chargeable to and inserting direct administrative cost, and any other administrative expense associated with.
 (g)Applicability of other lawIn carrying out this section, the Administrator shall not be subject to the requirements of— (1)section 553 of title 5, United States Code;
 (2)chapter 6 of title 5, United States Code; or (3)subchapter I of chapter 35 of title 44, United States Code.
